Citation Nr: 0620190	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  05-09 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE


Entitlement to service connection for an allergic reaction to 
an insect bite.


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel

INTRODUCTION

The veteran had active service from November 1984 to October 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision of the 
Winston-Salem, North Carolina regional office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that in September 2000, the veteran filed a 
Notice of Disagreement with a September 2000 rating decision 
which granted her a 30 percent rating for her post traumatic 
stress disorder (PTSD).  The September 2000 Notice of 
Disagreement limited her appeal as she specifically disagreed 
with her denial of a 50 percent disability rating.  While a 
veteran is presumed to be seeking the maximum available 
benefit, he or she can expressly choose to limit the appeal 
to a claim for less than the maximum rating.  AB v. Brown, 6 
Vet. App. 35, 39 (1993); Hamilton v. Brown, 4 Vet. App. 528, 
544 (1993).

In September 2004, the veteran was granted an increased 
rating of 50 percent for her PTSD with panic disorder and 
agoraphobia.  This decision fully granted the veteran's 
limited claim.


FINDING OF FACT

Current residuals of an allergic reaction to insect bites, 
other than those for which service connection has already 
been established, have not been demonstrated.


CONCLUSION OF LAW

The criteria for service connection for an allergic reaction 
to an insect bite have not been met.  38 U.S.C.A. §§ 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a), C.F.R. § 3.159(b)(1) VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The duty to notify cannot be satisfied by reference to 
various post-decisional communications, such as the 
notification of decision, the SOC, or the SSOC from which the 
claimant might have been able to infer what evidence was 
lacking.  Rather there must be a document or document 
furnished prior to initial adjudication, affirmatively 
advises the veteran of the evidence needed to substantiate 
the claim, and of who is responsible for obtaining this 
evidence.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In a May 2004 letter, the RO informed the veteran of the 
medical and other evidence needed to substantiate her claim, 
what medical or other evidence she was responsible for 
obtaining and what evidence VA would undertake to obtain.  
The letter also told her to submit any additional evidence or 
information in her possession that would support her claim.

In June 2004, the RO denied the veteran's claim on the basis 
that there was no evidence of chronic or residual disability 
subject to service connection.  

The May 2004 notice was provided prior to the June 2004 
decision denying the veteran's claim for service connection.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the first three elements of Dingess 
notice are satisfied in the May 2004 letter.  However, the 
veteran did not receive notice about the evidence needed to 
establish a rating or notice regarding an effective date.  
Since the claim is being denied, no rating is being given and 
no effective date is being set.  She is, therefore, not 
prejudiced by the absence of notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate her 
claim and of what evidence she is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has received and made 
attempts to obtain all the treatment records and 
documentation provided by the veteran.  

The veteran has not suggested that there are missing VA or 
private medical records that need to be obtained, and the 
Board is not aware of any such records.  Nor is the Board 
aware of any additional evidence that could assist the 
veteran in substantiating her claim.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

As will be discussed below, the record does not contain 
competent evidence of a current diagnosis or signs or 
symptoms of current disability.  An examination is thus not 
warranted.

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

With regard to the three elements of service connection, the 
service medical records show that in August 1986 the veteran 
was treated for an anaphylactic reaction to ant bites.  It 
was noted that she responded "quite well" to treatment.

This record, together with the veteran's reports of being 
bitten by fire ants in service, satisfies the requirement of 
an in-service injury.

A remaining question is whether there is a present 
disability.  The veteran has reported that she must carry an 
Epi-pen so as to be prepared in case of another anaphylactic 
episode.  Merely carrying the Epi-pen, however, does not 
demonstrate a current disability.  Disability for VA purposes 
is an impairment of earnings capacity.  Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).  The veteran has not 
reported, and the record does not show, that the carrying of 
the Epi-pen affects her earning capacity.  

The veteran has reported that as the result of the 
anaphylactic reaction, she has a current fear of going 
outside, and experiences panic and anxiety.  The November 
2004 rating decision shows, however, that service connection 
has been established for panic attacks, agoraphobia, and 
PTSD.  The veteran could not be compensated twice for the 
same disability.  38 C.F.R. § 4.25 (2006).  She is currently 
service connected, and in receipt of compensation, for the 
psychiatric manifestations that she attributes to the insect 
bites.

There is absolutely no evidence of any other current 
disability related to the in-service insect bite.

Because there is no evidence of a current disability (other 
than that for which service connection has already been 
established) the weight of the evidence is against the claim.  
Reasonable doubt does not arise and the claim is denied.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for an allergic reaction to an insect bite 
is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


